ON REHEARING.
A rehearing was granted herein for the reason that the former opinion filed in the case produced a result obviously inequitable and unjust, one which strongly appealed to us as calling for a different conclusion, if it was possible so to do in light of and consistent with the controlling opinions of the supreme court touching the matters in hand. We have reluctantly arrived at the conclusion, on rehearing, that the judgment below must be affirmed for the reasons *Page 74 
stated in the opinion heretofore filed. In spite of the hardships of the case we feel bound to agree with the conclusion reached by the learned trial court, in effect, that the failure to comply with the mandatory provisions of the charter in respect to the method of assessment has the effect of vitiating the special tax bills and rendering them void. The opinion heretofore filed herein is adhered to and adopted as the opinion of the court and the judgment of the circuit court is affirmed.
All concur.